Citation Nr: 0517852	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 23, 1977 to June 
23, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision denied service 
connection depression/post-traumatic stress disorder (PTSD).  
The veteran's July 2003 notice of disagreement noted that the 
veteran's mental disorder was mistakenly characterized as 
depression and PTSD, when the veteran had been diagnosed with 
schizophrenia.  In an October 2003 communication from the 
veteran's attorney, it was noted that the veteran was seeking 
service connection for schizophrenia and asked that his 
August 2002 claim be considered one for schizophrenia.  The 
January 2004 statement of the case included all pertinent 
regulations, as well as a decision regarding the veteran's 
claim for schizophrenia.  The veteran subsequently perfected 
his appeal and the issue of entitlement to service connection 
for schizophrenia is properly before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran had less than 90 days of service.

3.  The evidence does not reasonably show that the veteran's 
diagnosed schizophrenia had its origins during service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in August 2002 and August 2003, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged during the pendency of 
this appeal.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in August 2002 before the November 
2002 RO decision that is the subject of this appeal.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran did not request a personal hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board is aware that the veteran has not been afforded a 
VA examination to assess his claimed disability.  However, in 
this instance such an examination is not warranted.  Under 
VCAA, VA is to provide a clarifying medical examination when 
such inquiry is necessary to an adjudication of the claim.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), as enacted by the VCAA, 
VA was to provide a medical examination as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  As 
will be explained further below, the evidence of record is 
sufficient to adjudicate that claim.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records, which appear to be complete, are 
silent with regard to complaints, treatment or findings 
related to psychiatric complaints of any kind.  The veteran 
was given a medical discharge based on recurring complaints 
associated with a lung disorder.

A February 14, 1978 letter documenting private treatment 
noted that the veteran was recently hospitalized.  The 
veteran reported he was discharged from the military for 
unsuitability, but his memory of his military experience was 
"very vague."  He was diagnosed with schizophrenia, 
paranoid type.  No comments were made regarding the origins 
of his diagnosis.

A December 1978 letter from a private hospital noted that the 
veteran was admitted in April 1978 and discharged in 
September 1978.  The diagnosis was schizophrenia, paranoid 
type.  No statements were made regarding the origins of his 
diagnosis.

A January 1979 private hospital report noted that the veteran 
had been hospitalized in October 1978.  He was reportedly 
confused, talking to himself, sniffing glue, hearing voices, 
and talking about the devil.  No organic brain syndrome was 
suspected.  The diagnosis was schizophrenia, paranoid type.  
No comments were offered regarding the etiology of his 
disorder.

Private treatment notes dated from 1979 through 1985 
reflected continued treatment for schizophrenia.  A June 1980 
private treatment note indicated that the veteran had been 
hospitalized.  The veteran reported he was discharged from 
the military due to bronchitis.  The veteran's mother stated 
he had had psychiatric problems for about five years, since 
he was seventeen.

A July 2002 VA treatment noted indicated that the veteran had 
been hospitalized complaining of paranoia and auditory 
hallucinations after three months of using methamphetamine.  
The veteran reported he had been receiving psychiatric 
treatment since the 1970s for paranoia and hallucinations.  
The veteran stated his psychotic symptoms were "strictly 
related to drug use and have remitted after prolonged 
abstinence."  The diagnosis was amphetamine-induced 
psychotic disorder.  Other treatment notes dated during the 
veteran's July 2002 hospitalization document a diagnosis of 
psychosis, not otherwise specified.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection may be granted for a psychosis, if 
manifest to a compensable degree within one year of 
separation from service, if the veteran had 90 days of 
service or more.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 
3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
schizophrenia.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, there is no clinical evidence of record linking the 
veteran's diagnosis of schizophrenia to his brief period of 
service.  Service medical records documenting medical 
treatment during the veteran's brief period of service do not 
reflect any complaints, findings or treatment that may be 
associated with a psychiatric disorder.  There are no 
statements in the clinical documents of record relating the 
veteran's psychiatric disorder to service.  There are two 
statements regarding the history of the veteran's disorder of 
record.  The first, made in a June 1980 private treatment 
record, reflects his mother's statement that the veteran's 
psychiatric problems had been ongoing for five years, thus 
pre-dating his period of service.  The second, made by the 
veteran in the July 2002 VA treatment note, indicates that 
the veteran's psychiatric complaints have been attributed to 
drug use.  Regardless, the Board finds that there is no 
clinical evidence of record suggesting that the veteran's 
diagnosis is directly related to his brief period of service.  
Accordingly, service connection for schizophrenia is denied.

The Board is aware that the veteran was first diagnosed with 
schizophrenia in February 1978, less than a year after 
service.  However, in this case, the veteran had less than 90 
days of service in the military.  Accordingly, the doctrine 
of presumptive service connection is not applicable in this 
instance.  See 38 C.F.R. § 3.307.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


